In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 16-1534
EBER SALGADO GUTIERREZ,
                                                           Petitioner,

                                v.

LORETTA E. LYNCH,
Attorney General
of the United States,
                                                          Respondent.
                    ____________________

                 Petition for Review of an Order of the
                    Board of Immigration Appeals.
                            No. A205-154-421
                    ____________________

    ARGUED AUGUST 9, 2016 — DECIDED AUGUST 24, 2016
               ____________________

   Before BAUER, POSNER, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. Eber Salgado Gutierrez, a
40-year-old citizen of Mexico, was ordered removed from
the United States for being unlawfully present in the country
and for having been convicted of a drug crime. He petitions
for review of an order of the Board of Immigration Appeals
upholding the immigration judge’s denial of withholding of
2                                                 No. 16-1534

removal (based on social-group membership) and relief
under the Convention Against Torture. We have jurisdiction
to review only two of his arguments: (1) his claim that the
agency improperly rejected his proposed social group, and
(2) his claim that the agency misapplied the legal standard
under the CAT. Because these arguments are without merit,
we dismiss in part and deny in part Salgado’s petition for
review.
                       I. Background
    Salgado unlawfully entered the United States in 1996 and
lived in this country continuously for the next 20 years. In
2001 he met his current girlfriend, Mariela Rico Cuervas,
also a Mexican citizen without lawful status in the United
States. They have two children, a daughter born in 2001 and
a son born in 2003—both U.S. citizens.
    In 2005 Salgado was convicted in Wisconsin of pos-
sessing cocaine. See WIS. STAT. § 961.41(3g)(c). The Depart-
ment of Homeland Security got wind of the drug conviction
eight years later, in mid-2013, when Salgado was arrested for
driving under the influence. The agency detained him in
early 2014 and issued a Notice to Appear charging him with
removability for having been convicted of a con-
trolled-substance offense, 8 U.S.C. § 1182(a)(2)(A)(i)(II), and
for being present in the United States unlawfully,
id. § 1182(a)(6)(A)(i). Salgado admitted through his attorney
that he was removable on both grounds and sought no relief
from removal; the IJ ordered him removed to Mexico, but
the Board of Immigration Appeals later remanded the case
so that the immigration court could address Salgado’s claim
that his lawyer had provided ineffective assistance by ne-
glecting to seek relief from removal. On remand the IJ
No. 16-1534                                                               3

concluded that Salgado had been prejudiced by his first
lawyer’s ineffective assistance and permitted him to apply
for relief.
   Salgado applied for both statutory withholding of re-
moval, see id. § 1231(b)(3)(A), and withholding under the
Convention Against Torture, see 8 C.F.R. §§ 1208.16(c),
1208.18. 1 He argued that he has a well-founded fear of
persecution on account of his membership in two social
groups: (1) “Mexican nationals whose family members have
suffered persecution at the hands of the Zetas and other
drug cartels in Veracruz” and (2) “Mexican nationals who
have lived in the U.S. for many years and who, upon being
removed to Mexico, are perceived as having money.”
(Salgado also sought withholding of removal based on
political opinion but has abandoned that argument.)
    Salgado and his girlfriend testified at the removal hear-
ing about why he feared returning to Mexico, and the
IJ found them largely credible. They provided the following
account: Before moving to the United States, Salgado lived
with his parents in Tres Valles, a town in the Mexican state
of Veracruz, and worked at the butcher shops owned by his
father. The family closed the shops sometime after Salgado
went to the United States because the Zetas, a Mexican drug
cartel, extorted them and pressured all local businesses to
sell drugs on the gang’s behalf.

1 Salgado also applied for asylum, but the IJ concluded (and the Board
agreed) that his asylum application was untimely because he did not file it
within a year of entering the United States and no changed or extraordi-
nary circumstances excused the late filing. See 8 U.S.C. § 1158(a)(2)(B), (D);
8 C.F.R. § 1208.4(a)(2), (4), (5). Salgado has not pursued his asylum claim,
so we do not discuss it further.
4                                                 No. 16-1534

    Salgado testified that three of his family members had
been harmed by Mexican drug traffickers. In 1995, shortly
before Salgado left Mexico, his cousin was killed by a local
drug gang, purportedly for having witnessed a murder by
members of the gang. Ten years later, when Salgado’s
half-brother was visiting Tres Valles from the United States,
Zetas tried to kidnap him while he was walking down the
street. The kidnapping was foiled when the brother resisted
and witnesses called for help, but the Zetas beat him up
before fleeing. Finally, one of Salgado’s nephews was kid-
napped in Tres Valles in 2014 and found alive three days
later, having been left for dead. Salgado attributed the
kidnapping to the Zetas.
    Salgado said that he feared he would be kidnapped or
even killed by the Zetas if he returned to Mexico. He testi-
fied that the Zetas identify people who have returned from
the United States and target them for kidnapping. Three of
Salgado’s siblings still live in Tres Valles, and he maintained
that they, too, would be endangered if he returned. Salgado
also has two sisters who live elsewhere in Mexico—one in
Mexico City, the other in the state of Oaxaca—but he stated
that the Zetas would target him even if he relocated to those
areas. Salgado insisted that he would not be safe anywhere in
Mexico and that the Mexican authorities could not protect
him from the Zetas.
    In support of his claims for relief, Salgado also submitted
documentary evidence, including (among other things)
letters from family members and friends stating that he
would be targeted by drug gangs in Mexico, especially if he
returned to Tres Valles; newspaper articles describing the
criminal activities of the Zetas (including murders of jour-
No. 16-1534                                                  5

nalists and other citizens) in Tres Valles and the rest of
Veracruz; and country-conditions reports chronicling vio-
lence by drug cartels across Mexico.
    In a comprehensive 18-page opinion, the IJ concluded
that Salgado was ineligible for both statutory withholding of
removal and withholding under the CAT. The IJ began by
finding that Salgado had not established past persecution.
The IJ then determined that Salgado’s proposed social
group—“Mexican nationals who have lived for a long time
in the United States and will be perceived as wealthy indi-
viduals by the Zetas upon return to Mexico”—was not
cognizable because “wealth alone is not an immutable
characteristic.” Even if this social group were cognizable, the
IJ continued, Salgado did not have a well-founded fear of
persecution because the country-conditions documents “do
not show that drug cartels or organized criminal groups in
Mexico have specifically targeted Mexican citizens returning
from the United States because of their perceived wealth.”
    Likewise, the IJ stated, there was no evidence that the
Zetas would target Salgado because of his family ties. The IJ
acknowledged that there was pervasive violence by drug
cartels in Mexico and that Salgado had a subjective fear that
the Zetas would harm him. But the “general civil strife” in
Mexico did not constitute persecution, the IJ reasoned, and
moreover, Salgado’s “fear of future persecution [was] specu-
lative and based on conjecture.”
   The IJ added that even if Salgado had established that he
would face persecution on account of a protected status, he
nonetheless was ineligible for withholding because he had
not met his burden of establishing that he could not reason-
ably relocate to another part of Mexico to avoid persecution.
6                                                  No. 16-1534

Finally, the IJ concluded that Salgado was ineligible for CAT
relief because his fear of being harmed by the Zetas with the
acquiescence of government officials was only speculative.
    The Board upheld the IJ’s decision, echoing much of the
IJ’s reasoning and concluding that the IJ’s findings were not
clearly erroneous. The Board added that to the extent that
Salgado feared persecution “on account of having lived in
the United States for many years,” he was ineligible for
withholding because “deportees are too broad and diverse”
to qualify as a particular social group. The Board also agreed
with the IJ’s denial of Salgado’s claim for CAT relief. The
Board acknowledged our recent holdings that the proper
inquiry in CAT cases is whether the alien faces a substantial
risk of torture if removed, see Rodriguez-Molinero v. Lynch,
808 F.3d 1134, 1135–36 (7th Cir. 2015), and that the govern-
ment-acquiescence standard is satisfied by showing that a
local, state, or federal public official would acquiesce in
torture or that the government is unsuccessfully trying to
prevent torture by police officers working for drug gangs, id.
at 1139; Mendoza-Sanchez v. Lynch, 808 F.3d 1182, 1184–85
(7th Cir. 2015). But those decisions did not help Salgado, the
Board reasoned, because unlike the petitioners in those
cases, Salgado had “not been tortured, harmed, threatened,
or even inquired after by gang members.” Moreover, the
Board noted that the “random incidents of violence against
family members which happened years apart” were uncon-
nected to Salgado, so the IJ did not clearly err by finding that
the threat of harm to him was speculative.
   Salgado petitioned for review and moved for a stay of
removal. A motions panel denied the stay, and Salgado was
removed to Mexico in early May 2016. At the time of his
No. 16-1534                                                                 7

removal, he had been detained by the Department of Home-
land Security for a little over two years.
                               II. Analysis
    We begin our analysis by noting that we lack jurisdiction
to consider several of Salgado’s arguments because 8 U.S.C.
§ 1252(a)(2)(C) generally bars judicial review of final orders
of removal for aliens who, like Salgado, are removable under
§ 1182(a)(2) for having been convicted of a con-
trolled-substance offense. 2 See Isunza v. Lynch, 809 F.3d 971,
973 (7th Cir. 2016); Guevara v. Gonzales, 472 F.3d 972, 974
(7th Cir. 2007). Although we retain jurisdiction to review
questions of law and constitutional claims, see 8 U.S.C.
§ 1252(a)(2)(D); Isunza, 809 F.3d at 973, most of Salgado’s
arguments do not meet this standard. Salgado argues that
the Board erred in finding (1) that his fear of future persecu-
tion was not well-founded; (2) that he could reasonably
relocate within Mexico; and (3) that he does not face a
substantial risk of being tortured by or with the acquiescence
of government officials in Mexico. These are not questions of
law; Salgado simply disagrees with the weight that the
agency assigned to particular evidence. See Kiorkis v. Holder,
634 F.3d 924, 929 (7th Cir. 2011); Chavez-Vasquez v. Mukasey,



2 Salgado was ineligible to apply for deferral of removal under the
CAT—the denial of which we would retain jurisdiction to review, see
Moral-Salazar v. Holder, 708 F.3d 957, 962 (7th Cir. 2013); Wanjiru v. Holder,
705 F.3d 258, 263–65 (7th Cir. 2013)—because that form of relief is
available only to certain persons who, unlike Salgado, are barred from
withholding due to a conviction for a particularly serious crime and
other crimes not relevant here, see 8 C.F.R. §§ 1208.17(a), 1208.16(d)(2) &
(3).
8                                                       No. 16-1534

548 F.3d 1115, 1119 (7th Cir. 2008); Adebowale v. Mukasey,
546 F.3d 893, 896 (7th Cir. 2008).
    Salgado attempts to get around the jurisdictional bar by
recasting his objections to the agency’s factual findings as
legal errors. He asserts, for instance, that the Board “ig-
nored” and “did not fully consider” the evidence, see Jawad
v. Holder, 686 F.3d 400, 403–04 (7th Cir. 2012) (recognizing
that a claim that the agency ignored evidence is a claim of
legal error). We reject this attempt to manufacture a legal
issue because the record reveals that the IJ thoroughly
considered Salgado’s evidence before concluding that he
was ineligible for relief. See id. at 404; Chavez-Vasquez, 548
F.3d at 1119. And because the IJ’s discussion of the evidence
was comprehensive, Salgado’s argument that the Board did
not mention every piece of evidence misses the mark.
Where, as here, the Board agrees with the IJ but adds obser-
vations of its own, we review the IJ’s decision as supple-
mented by the Board’s opinion. See Wang v. Holder, 759 F.3d
670, 673 (7th Cir. 2014); Cordova-Soto v. Holder, 732 F.3d 789,
793 (7th Cir. 2013); Sarhan v. Holder, 658 F.3d 649, 653 (7th
Cir. 2011); Borovsky v. Holder, 612 F.3d 917, 920 (7th Cir.
2010).
    Salgado raises two arguments that we do have jurisdic-
tion to consider, but both lack merit. First, he maintains that
the Board applied the wrong legal standard when it con-
cluded that one of his proposed social groups—Mexican
nationals who have lived in the U.S. for many years and are
perceived as wealthy upon returning to Mexico—is not
cognizable. 3 Specifically, he challenges the Board’s conclu-

3Salgado has abandoned his claim that he faces persecution because he
belongs to the social group of “Mexican nationals whose family members
No. 16-1534                                                       9

sion that to the extent he feared persecution “on account of
having lived in the United States for many years,” he was
ineligible for withholding because “deportees are too broad
and diverse” to qualify as a particular social group under the
Board’s decision in In re W-G-R-, 26 I. & N. Dec. 208 (BIA
2014). Relatedly, he contends that the Board mischaracter-
ized his proposed social group “by referring to only half of
its attributes”—namely, the attribute of having lived in the
United States but not the attribute of being perceived as
wealthy.
    Salgado is correct that the Board wrongly rejected his
proposed social group simply because it is too broad and
diverse; we have “specifically rejected ‘broadness’ as a per se
bar to protected status.” N.L.A. v. Holder, 744 F.3d 425, 438
(7th Cir. 2014); see Cece v. Holder, 733 F.3d 662, 674 (7th Cir.
2013) (en banc). But this error doesn’t help Salgado because
even if his proposed social group were cognizable, he would
not be entitled to relief given the agency’s finding that he
could avoid harm by relocating to another part of Mexico.
See Kaharudin v. Gonzales, 500 F.3d 619, 624 (7th Cir. 2007);
8 C.F.R. § 1208.16(b)(2), (b)(3)(i). Because the agency’s de-
termination about relocation is a factual finding that does
not present a legal question, § 1252(a)(2)(C) bars judicial
review of the agency’s conclusion. See Jeune v. U.S. Att’y
Gen., 810 F.3d 792, 806 n.12 (11th Cir. 2016).
   The other problem with Salgado’s challenge is that we
recently declined to recognize a social group nearly identical


have suffered persecution at the hands of the Zetas and other drug
cartels in Veracruz.” He does not mention this proposed social group
anywhere in his brief.
10                                                  No. 16-1534

to the one he proffers. In Dominguez-Pulido v. Lynch, the
petitioner proposed a social group “made up of individuals
deported from the United States who have money or who
are perceived to have money, and who have family members
in the United States who could pay ransom.” 821 F.3d 837,
844–45 (7th Cir. 2016). We concluded that this group is not
cognizable for purposes of asylum and statutory withhold-
ing of removal “because its primary characteristic is wealth
or perceived wealth, specifically the ability to pay a ran-
som,” and further that the petitioner’s “attempt to narrow
his proposed group by adding the trait of ‘being deported
from the U.S.’ does not render his group cognizable.” Id.
at 845 (citing Tapiero de Orejuela v. Gonzales, 423 F.3d 666, 672
(7th Cir. 2005); In re W-R-G-, 26 I. & N. Dec. at 223).
    Salgado     does    not     attempt      to    distinguish
Dominguez-Pulido, nor does he argue that it was wrongly
decided and should be revisited; instead, he contends in his
reply brief that the Chenery doctrine bars the government
from relying on Dominguez-Pulido because “the agency did
not consider or rely upon it.” That argument misapprehends
Chenery, which prohibits defending an administrative deci-
sion on a new ground not set forth in the agency’s original
decision. SEC v. Chenery Corp., 318 U.S. 80, 87 (1943); see Lara
v. Lynch, 789 F.3d 800, 805–06 (7th Cir. 2015). There is no
Chenery violation here because by citing Dominguez-Pulido,
the government is not relying on a new ground but rather
providing additional legal authority to support the Board’s
conclusion that Salgado is ineligible for withholding of
removal because his proposed social group is not cognizable.
   Finally, turning to the denial of his request for CAT relief,
Salgado argues that the Board failed to apply Rodri-
No. 16-1534                                                   11

guez-Molinero v. Holder, in which we clarified that the “more
likely than not” standard articulated in many CAT opinions
“cannot be and is not taken literally” to the extent that it
suggests attaching a numerical probability to the likelihood
of torture; the proper inquiry is simply whether “there is, or
is not, a substantial risk that a given alien will be tortured if
removed from the United States.” 808 F.3d at 1135–36. He
maintains that the Board should have granted CAT relief
based on his documentary evidence about the Zetas and this
court’s statements in Rodriguez-Molinero regarding the
inability of the Mexican government to control the Zetas—
statements that he says are “binding in [his] case.”
    This argument lacks merit for two reasons. First, there is
no indication that the Board misapplied the legal standard
for CAT relief. The Board set out the correct legal standard,
quoting the standard we articulated in Rodriguez-Molinero.
But the Board then distinguished Salgado’s circumstances
from those of the petitioners in Rodriguez-Molinero and
Mendoza-Sanchez v. Lynch: Unlike the petitioners in those
cases, Salgado “has not been tortured, harmed, threatened,
or even inquired after by gang members.” Instead, the Board
stated, Salgado’s evidence consisted of “random incidents of
violence against family members which happened years
apart and are unrelated and not connected in any way to the
respondent.” No step of the Board’s analysis suggests that it
misunderstood or misapplied the legal standard for obtain-
ing CAT relief. Second, our statements in Rodriguez-Molinero
about the Mexican government’s inability to control the
Zetas do not establish that the Zetas are likely to single out
Salgado for torture if he returns to Mexico. See Lenjinac v.
Holder, 780 F.3d 852, 856 (7th Cir. 2015).
12                                               No. 16-1534

   Accordingly, Salgado’s petition for review is DISMISSED in
part and DENIED in part.
No. 16-1534                                                   13


    POSNER, Circuit Judge, concurring. I agree with the panel’s
conclusion that the petitioner is not entitled to relief because,
deported to Mexico in May of this year and residing in
Veracruz, where members of his extended family live—but
which is also where the fearsome Mexican drug gang known
as the Zetas is centered—he’s failed to make any showing
that he can’t relocate from Veracruz to some place in Mexico
in which he won’t be persecuted either by the Zetas or by
some other gang. In addition he’s failed to show that in
Veracruz or elsewhere the Zetas have targeted his family or
him. (Compare Mendoza-Sanchez v. Lynch, 808 F.3d 1182, 1183
(7th Cir. 2015) (petitioner had snitched on La Linea, another
powerful Mexican drug gang); Rodriguez-Molinero v. Lynch,
808 F.3d 1134, 1136–37 (7th Cir. 2015) (petitioner owed the
Zetas $30,000).) Members of his family have it is true had
violent, in one instance fatal, encounters with Zetas, but for
reasons that don’t appear to have been related to their family
membership or identity. The Board of Immigration Appeals
described these encounters as “random incidents of violence
against family members which happened years apart” and
were not connected to the petitioner, and the petitioner has
failed to rebut this assessment.
    The petitioner might find it difficult to relocate even to a
part of Mexico where, unlike Veracruz where he currently
resides, the Zetas are as yet inactive; for wherever he
relocates in Mexico he is bound to be asked questions about
his origin, and his 20 years of living in the United States may
make him recognizable as an alien and prevent his obtaining
employment. But he doesn't argue that, and I write
separately only to address a proposition in the immigration
court’s opinion (and echoed I regret to say in opinions of this
14                                                 No. 16-1534


court) that seems to me palpably false, though not
determinative in this case.
    The proposition is that the status of being a member of a
group made up of individuals deported from the United
States who, having lived in this country for many years,
either have money or are believed to have money and have
long-established ties to this country, and who for any of
these reasons might be able to pay ransom, nevertheless
can’t be deemed members of a “social group” authorized to
obtain relief from deportation because of threats to the life or
safety of the group’s members. The ground on which the
immigration court rejected wealth as a characteristic that can
define a social group is that wealth is not an “immutable
characteristic.” “[T]he phrase ‘persecution on account of
membership in a particular social group’ [has been]
interpreted to mean ‘persecution that is directed toward an
individual who is a member of a group of persons all of
whom share a common, immutable characteristic.’” Matter of
M-E-V-G-, 26 I. & N. Dec. 227, 230–31 (BIA 2014). “The
common characteristic that defines the group must be one
that the members of the group either cannot change, or
should not be required to change because it is fundamental
to their individual identities or consciences.” Id. at 231. And
a group consisting of people whose “primary characteristic
is wealth or perceived wealth, specifically the ability to pay a
ransom” does not qualify because “wealth, standing alone, is
not an immutable characteristic of a cognizable social
group.” Dominguez-Pulido v. Lynch, 821 F.3d 837, 844–45 (7th
Cir. 2016).
   That is a mistake, for a variety of reasons, one being that
wealth doesn’t stand alone in the definition of the social
group urged by the petitioner; it must be wealth available
No. 16-1534                                                15


for payment of a ransom. But a more serious mistake was
the invocation of “immutability” as a touchstone of
eligibility for being a member of a “social group.” Very few
characteristics of a group or individual are immutable any
more. For example, modern medical techniques enable
people to change their sex, though doubtless sex is one of the
mutable characteristics that the Board of Immigration
Appeals would concede that a person “should not be
required to change” as a condition of avoiding persecution.
But getting back to wealth, I note that wealth does not often
“stand alone” in these cases. In Tapiero de Orejuela v.
Gonzalez, 423 F.3d 666, 672 (7th Cir. 2005), we said that
Colombian cattle farmers were not defined merely by their
wealth but also by their land, their profession, and their
education. And similarly Salgado-Gutierrez is defined by his
having lived in the United States for twenty years—for
being, as a consequence, to a degree American—a fact of his
personal history that he can’t escape from.
    Furthermore, having or being thought to have wealth is
in an important practical sense “immutable.” Suppose a
person facing deportation from the United States gives away
all his money and arrives in his country of origin, which in
this case is Mexico, penniless. The Zetas seize him and
demand money. He explains that he has none. Are the Zetas
likely to leave him alone? No, they’re likely to torture him,
and if unable by that route to extract any money from him
they are very likely to kill him.
    Suppose finally that a deportee is the only wealthy
person from the country to which he is to be deported. He
thus is not a member of the social group to which the
petitioner in this case belongs, and suppose he’s not a
member of any other social group either. Does that mean he
16                                                No. 16-1534


can’t avoid deportation even if he proves that he’s certain to
be persecuted if deported? That would be ridiculous, though
it is the implication of the statute, 8 U.S.C. § 1231(b)(3)(A),
that ties deferral or cancellation of deportation to
membership in a social group, and of the BIA decisions
approvingly cited in the majority opinion in the present case.